Citation Nr: 0639335	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  97-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an upper 
respiratory disorder, to include sinusitis/allergic rhinitis.

3.  Entitlement to an effective date earlier than August 7, 
1995, for the grant of service connection for residual burns.



REPRESENTATION

Appellant represented by:	Sean Ravin, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1961 and from March 1962 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996, March 1997, and June 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  In the June 1996 
rating decision, the RO granted service connection for 
residual burns that the veteran had sustained in service on 
his lower extremities, effective August 7, 1995. The veteran 
has appealed the effective date assigned.  In the March 1997 
rating decision, the RO denied service connection for a back 
disorder.  In the September 1998 rating decision, the RO 
denied service connection for sinusitis/allergic rhinitis.

The veteran relocated to Virginia and jurisdiction of his 
claim was assumed by the RO in Roanoke, Virginia.  In July 
2004, the veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge.  These issues were the 
subject of an October 2004 Board decision, which was later 
vacated in part by a February 2006 United States Court of 
Appeals for Veterans Claims (Court) decision.

As to the issue of entitlement to service connection for a 
dental disability for the purposes of obtaining VA outpatient 
dental treatment, the Board points out that this issue was 
remanded for further development in October 2004.  As that 
development has not been completed, this issue is not before 
the Board at this time.

The Board also notes that recently, the veteran has attempted 
to initiate a claim for service connection for PTSD.  As this 
issue has yet to be adjudicated, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board addressed these three issues in a 
decision dated October 2004.  However, the Court, in a 
February 2006 decision, vacated that decision and remanded 
these issues for compliance with the instructions included in 
a February 2006 Joint Motion for Remand.  In that motion, 
several matters of concern were noted in the Board's October 
2004 decision.  As to a Board finding of unavailability of 
the veteran's records from his period of service in the Air 
Force, while the veteran was informed that none of his Air 
Force records were available due to a fire at the National 
Personnel Records Center (NPRC), the Joint Motion indicated 
that not all efforts to obtain the veteran's service records 
had been exhausted.  Specifically, the veteran's claims file 
indicated that in September 1997, the RO submitted to the 
National Archives and Records Administration (NARA) a Request 
for Information to Reconstruct Medical Data in connection 
with the veteran's period of Air Force service.  However, it 
was noted that the claims file did not contain evidence of a 
response from NARA, or any follow up inquiries from the RO.  
As these records, if available, might show injuries which the 
veteran asserts are related to his current back and upper 
respiratory disabilities, the Joint Motion indicated that 
further attempts should be made to obtain these service 
medical records and associate them with the veteran's claims 
folder.

Also, it was noted that the record did not contain a VA 
examination report as to the veteran's low back claim or a 
pulmonary and respiratory study regarding the veteran's upper 
respiratory claim.  The parties also stated that a VA 
examination in January 1998 was inadequate because the 
examiner did not have access to the veteran's Air Force 
service medical records, and that therefore his report was 
not based on the veteran's complete medical history.  
Therefore, it was concluded that the veteran required a 
further VA examination regarding his low back and upper 
respiratory disabilities.

Finally, as to the veteran's claim of entitlement to an 
effective date earlier than August 7, 1995, for the grant of 
service connection for residual burns sustained in service, 
the motion stated that the Board, in rendering its decision, 
did not address the veteran's application for benefits dated 
March 1995, and that therefore, the Board's reasons and bases 
as to this issue were inadequate.  Therefore, the Court found 
that this issue also needed to be returned for further 
consideration.

While the Board regrets the additional delay in the 
adjudication of the veteran's claims that a remand will 
entail, the Board finds it has no option but to remand these 
issues for further development consistent with the Court's 
directions.

Accordingly, the case is REMANDED for the following action:

1.	The RO must make further attempts to 
secure all of the veteran's service 
medical records, to specifically 
include any available records from the 
veteran's period of service in the Air 
Force from October 1954 to September 
1961.  The RO should again contact the 
NPRC and request all available records 
pertaining to the veteran.  If no 
further records are available from the 
NPRC, a statement to that effect should 
be associated with the veteran's claims 
file.  Additionally, the RO should 
again submit to NARA a Request for 
Information to Reconstruct Medical Data 
in connection with the veteran's period 
of Air Force service.  If no records 
are available from NARA, a statement to 
that effect should be associated with 
the veteran's claims file.

2.	After the above development has been 
completed to the extent possible, and 
all available records have been 
associated with the veteran's claims 
file, please schedule the veteran for 
VA examinations for his lower back 
disability and upper respiratory 
disability.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
before the examination, and the 
examiner must indicate review of the 
claims file in the examination report.  
Any testing deemed necessary should be 
performed, to include pulmonary 
function testing.  For any lower back 
disability or upper respiratory 
disability diagnosed, to include 
sinusitis, the examiner should offer an 
opinion as to whether there is a 50 
percent probability or greater that 
such disabilities are related to 
service, or to the veteran's service 
connected multiple residuals of second 
and third degree burns.  A complete 
rationale for any opinion expressed 
should be included in the report.

3.	Thereafter, the RO should re-adjudicate 
the claims on appeal.  In adjudicating 
the veteran's claim of entitlement to 
an effective date earlier than August 
7, 1995, for the grant of service 
connection for residual burns sustained 
in service, the RO should specifically 
address the significance, if any, of 
the veteran's application for benefits 
dated March 1995.  If any benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



